Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 10/32/2018. It is noted, however, that applicant has not filed a certified copy of the CN201811288530.5 application as required by 37 CFR 1.55.

Claim Objections
Claims 13-19 are objected to because of the following informalities: Claims 13-19 read “to cause at least one of the at least one processor”, which should read “to cause at least one of the at least one
processors”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, US 2009/0310673 A1, in view of Kottke, US 2015/0256850 A1.

Method claims 1, 2, and 11 are drawn to the method of using the corresponding apparatus claimed in claims 13, 14, and 18.  Therefore method claims 1, 2, and 11 correspond, respectively, to apparatus claims 13, 14, and 18, and are rejected for the same reasons of obviousness as used below.

Regarding claim 13, Chung discloses: a video encoding apparatus, comprising:
at least one memory configured to store program code; and
at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising (Bit rate control device 200 in figure 2.):
video frame acquisition code configured to cause at least one of the at least one processor to acquire a current video frame and an initial quantization parameter (Scene Detector 211 of figure 2 acquires video data, and scene encoding begins at a chosen quantization parameter, as in step 303 of figure 3 in relative complexity calculating part 215, as disclosed in [0045]-[0047].);
historical complexity calculation code configured to cause at least one of the at least one processor to calculate first historical complexity corresponding to the current video frame at a first time granularity (Relative complexity calculating part 215 performs a relative complexity calculation for each frame at 305, as disclosed in [0038].);
available bit rate acquisition code configured to cause at least one of the at least one processor to acquire a second available bit rate at a second time granularity corresponding to the current video frame and a first available bit rate at the first time granularity corresponding to the current video frame (The first time granularity is the duration of a scene containing the current frame.), the second time granularity being a finer time unit relative to the first time granularity (The second time granularity is a single frame.);
bit rate adjusting code configured to cause at least one of the at least one processor to adjust the second available bit rate and the first available bit rate according to complexity of the current video frame and the first historical complexity (Bit allocating part 219 obtains the relative complexity of each frame, total scene bit rate, and based on these calculates a per frame bit rate, as disclosed in [0043]-[0044]);
Chung does not disclose:
quantization parameter updating code configured to cause at least one of the at least one processor to update the initial quantization parameter according to the adjusted second available bit rate to obtain a current quantization parameter; and
and therefore does not disclose:
encoding code configured to cause at least one of the at least one processor to encode the current video frame according to the current quantization parameter
Although Chung does not disclose adjusting the bit rate by updating a quantization parameter, Kottke discloses performing rate control by such means in an analogous art directed to continuous block tracking (CBT) for improved inter prediction and look-ahead rate control (abstract).  
Kottke discloses in [0083]-[0084] that the system bitrate control is performed by a frame complexity analysis on upcoming frames, based on relative accuracy of motion estimation.  Subsequently, rate control 860 in figure 8 updates the quantization parameter 865 for a current frame according to the ratio of a complexity measure of a future frame to a complexity measure of the current frame.)  Therefore Kottke discloses: quantization parameter updating code configured to cause at least one of the at least one processor to update the initial quantization parameter according to the adjusted second available bit rate to obtain a current quantization parameter; and
Kottke also discloses: encoding code configured to cause at least one of the at least one processor to encode the current video frame according to the current quantization parameter ([0084] discloses, “the updated QP value 865 modifies both the encoding modes 140 for inter-prediction and intra-prediction 870 as well as the later quantization step 60.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform the bit rate control disclosed in Chung by adjusting, or updating a quantization parameter following the frame complexity analysis, as disclosed in Kottke, because quantization parameter adjustment was a known means in the art of effecting rate control in a 

Regarding claim 14, the combination of Chung in view of Kottke discloses the limitations of claim 13, upon which depends claim 14.  This combination, specifically Chung, further discloses: the apparatus according to claim 13, wherein the historical complexity calculation code comprises:
determination code configured to cause at least one of the at least one processor to determine a first historical video frame sequence corresponding to the current video frame (Scene detector 211 of figure 2 is a unit that can use mean of absolute differences (MAD), or other method, configured in code, to detect a scene group to which a current frame belongs.);
complexity acquisition code configured to cause at least one of the at least one processor to acquire complexity of each video frame in the first historical video frame sequence (As disclosed in [0037], the relative complexity is calculated by first encoding frames of a scene using a certain QP.  A bit rate of encoding an ith frame and its header information in a scene g is given by (Rg, i – Hg,i), and a bit rate of a motion vector from an ith frame in a gth scene is given by MV(g, i).  These complexity measures are divided by their respective averages for the scene g in order to arrive at relative complexity cg, I of <Mathematical Formula 1>); and
first historical complexity calculation code configured to cause at least one of the at least one processor to calculate the first historical complexity corresponding to the current video frame according to the complexity of each video frame (As disclosed in [0037]-[0038], the complexity calculating part 213 of figure 2 calculates a relative complexity of each frame in a scene, that is, relative to the average complexity of frames in the scene).

the apparatus according to claim 13, wherein the encoding code is configured to cause at least one of the at least one processor to encode the current video frame by performing a quantization operation on the current video frame according to the current quantization parameter, to obtain an actually occupied bit rate corresponding to the current video frame ([0040] of Chung discloses that scene bitrate calculating part 217 calculates a bitrate allocated to a total scene by encoding representative frames of a scene at a predetermined quantization parameter value.).

Regarding claim 20, Chung discloses: A non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform (Chung discloses a bit rate control device 200 according to the invention, in figure 2, and [0012].):
The further limitations of claim 20 correspond to the method steps of claim 1, as performed by a non-transitory computer-readable storage medium, storing a computer program, the computer program, when executed by a processor, causing the processor to perform, and are therefore rejected for the same reasons of obviousness as set forth above with respect to claims 1 and 13.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Kottke, in further view of Douady-Pleven, US 2017/0347044 A1.

Method claim 3 is drawn to the method of using the corresponding apparatus claimed in claim 15.  Therefore method claim 3 corresponds to apparatus claim 15, and is rejected for the same reasons of obviousness as used below.

Regarding claim 15, the combination of Chung in view of Kottke discloses the limitations of claim 14, upon which depends claim 15.  This combination does not disclose, however: the apparatus according to claim 14, wherein the first historical complexity calculation code is configured to cause at least one of the at least one processor to calculate first historical average complexity according to the complexity of each video frame, calculate a first historical complexity fluctuation degree according to the complexity of each video frame, and fuse the first historical average complexity and the first historical complexity fluctuation degree to obtain the first historical complexity.
However, in an analogous art directed to video encoding with warp processing for a panoramic image capture device (Figure 1), Douady-Pleven discloses in [0235]-[0240] calculating local scene complexity metrics in order to more effectively allocated bits among blocks within a Group of Pictures (GOP) or frame before beginning encoding ([0236].)  In this context, Douady-Pleven discloses calculating “scene complexity metrics” calculated for blocks within a GOP or frame, which may include an activity variance metric, measuring a variance of complexity within a current frame, or GOP ([0237]).  This metric may be averaged across a frame to determine whether it exceeds a complexity threshold ([0238]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use, in the combination of Chung in view of Kottke, an activity variance metric, analogous to the claimed “complexity fluctuation degree”, as disclosed in [0238] of Douady-Pleven, in order to more efficiently determine bit allocation within a GOP, providing more uniform image quality within the frame and/or within a GOP (Douady-Pleven [0235]).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, in view of Kottke, in further view of Fukuda, US 6,510,176 B1.


Regarding claim 19, the combination of Chung in view of Kottke discloses the limitations of claim 13, upon which depends claim 19.  This combination does not disclose: 
the apparatus according to claim 13, wherein the program code further comprises:
target bit rate acquisition code configured to cause at least one of the at least one processor to acquire a target bit rate corresponding to a target video frame sequence to which the current video frame belongs;
average allocable bit rate calculation code configured to cause at least one of the at least one processor to calculate an average allocable bit rate per frame according to the target bit rate and a frame rate of the target video frame sequence;
bit rate acquisition code configured to cause at least one of the at least one processor to acquire an actually occupied bit rate corresponding to the current video frame that has been encoded;
and
updating code configured to cause at least one of the at least one processor to update the adjusted second available bit rate according to the average allocable bit rate per frame and the actually occupied bit rate to obtain a second available bit rate corresponding to a next video frame.
However Fukuda discloses:
the apparatus according to claim 13, wherein the program code further comprises:
target bit rate acquisition code configured to cause at least one of the at least one processor to acquire a target bit rate corresponding to a target video frame sequence to which the current video frame belongs (As disclosed in column 3, lines 30-40, a bit allocated 24 of figure 2 controls the number ;
average allocable bit rate calculation code configured to cause at least one of the at least one processor to calculate an average allocable bit rate per frame according to the target bit rate and a frame rate of the target video frame sequence (An average allocable target bit rate is given by Ba, as disclosed in column 3, lines 35-40.);
bit rate acquisition code configured to cause at least one of the at least one processor to acquire an actually occupied bit rate corresponding to the current video frame that has been encoded (An actually occupied bit rate is given by Bg[n] for an nth GOP, as disclosed in column 3, lines 62-67.);
and
updating code configured to cause at least one of the at least one processor to update the adjusted second available bit rate according to the average allocable bit rate per frame and the actually occupied bit rate to obtain a second available bit rate corresponding to a next video frame (As disclosed in column 4, with respect to figure 3, the coding apparatus of figure 1 corrects the allocated bit number Bt, such that if a cumulative error D (actually occupied bit rate) exceeds a predetermined value, the provisionally allocated bit number (target bit rate) Bst, does not exceed the average target number Ba.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the disclosed of Chung in view of Kottke to incorporate the feature, disclosed in Fukuda, of dynamically updating the allocated bit number for coding a group of pictures, based on an average target number and a cumulative error, in order to improve picture quality by allocating more bits to scenes and frames of high complexity, while still converging to an average bit target number (figure 4B), and remaining under a maximum cumulative error (figure 4C), See Fukuda column 4, lines 47-67.


Allowable Subject Matter
Claims 4-10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, although the prior art discloses calculating a complexity of each video frame in a video sequence, per Chung ([0037], [0038], [0043], [0044]), and calculating a variance of complexity within a scene, per Douady-Pleven ([0035]-[0040), the prior art does not specifically disclose calculating an historical complexity by the formulas claimed in claims 4.

Regarding claims 5 and 16, although Chung discloses bitrate control in [0045]-[0057] based on a subjective video quality measurement’s requirement to fall within a range ([0056]-[0057]), the prior art does not disclose:

subtracting a first bit rate from the first available bit rate and adding the first bit rate to
the second available bit rate based on the complexity of the current video frame being higher than the first historical complexity; or subtracting a second bit rate from the second available bit rate and adding the second bit rate to the first available bit rate based on the complexity of the current video frame being lower than the first historical complexity.



gradually increasing a value of the initial quantization parameter until the current
quantization parameter is reached, wherein a cumulative encoding bit rate, estimated based on the video frame sequence and the current quantization parameter, and the adjusted second available bit rate conform to a preset bit rate relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KYLE M LOTFI/               Examiner, Art Unit 2425